On petition for a rehearing.
Worden, J.
— In this case, the appellees have filed a petition for a rehearing, insisting that the notices of the election and the certificates or proof thereof were insufficient.
Since the original opinion in this case was filed, the case of The Board of Comm’rs of Lawrence Co. v. Hall, post, p. 469, was decided. In that case it was decided that “ The filing of the petition calls into exercise the jurisdiction of the board, and authorizes that body to determine, not only whether the petition is properly signed by the requisite number of freeholders of the township, but every other fact necessary to the granting of the prayer of the petition, including the due organization, under the laws of this State, of the company in whose favor aid is asked.
*367“ By making the order granting the prayer of the petition, the board must be taken to have decided that the company was such an one as was, under the statute, entitled to aid ; and if, in this respect, it has committed an error, the decision is, nevertheless, binding and conclusive, unless appealed from, and can not be attacked collaterally, as by injunction upon the collection of the tax.”
So, here, the board must be taken to have determined that proper notice of the election had been given, and that all steps required by law had been taken, in order to the granting of the petition. This decision of the board can not be attacked collaterally. If any error or mistake was comniitted by the board, an appeal, .provided for by law, would have furnished an ample remedy.
The petition for a rehearing is overruled.